DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1-8, 10-15 and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Wen (US 2016/0343782), in view of Niikura et al. (US 2015/0255029), and in further view of Ito et al. (US 2009/0015770), and in further view of Kimura et al. (US 2011/0273080).
Regarding claim 1, Wen discloses a display device (see figures 1, for instance) comprising: a transistor (142), a liquid crystal element (134) electrically connected to the transistor (142); and a first light-emitting element (113) electrically connected to the transistor (142). However, Wen does not expressly disclose wherein light obtained from the display device is configured to meet an NTSC standard, wherein light obtained from the liquid crystal element has an NTSC coverage of more than or equal to 20% and less than or equal to 60%, wherein the liquid crystal element has a reflectance of more than 
Niikura discloses a display device (see figures 21 and 41, for instance), wherein light obtained from the display device is configured to meet an NTSC standard (see figure 41 and [0614], wherein the color gamut is within the NTSC coordinates), and wherein light obtained from the liquid crystal element has an NTSC coverage of more than or equal to 20% and less than or equal to 60% ([0614]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the NTSC coverage of Niikura in the device of Wen. The motivation for doing so would have been to obtain highly preferable display while being practical for a wide variety of implementations, as taught by Niikura ([0615]-[0616]).
Ito discloses a transflective display device (see figures 1 and 4, for instance), wherein the liquid crystal element (13) has a reflectance of more than or equal to 15% (at least 70% - 90%, see figure 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the reflectance characteristics of Ito in the device of Wen. The motivation for doing so would have been to reduce the difference in white balance between the transmissive display and the reflective display, as taught by Ito ([0011]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the light emission CIE chromaticity according to a hi-vision standard coordinates as Kimura in the device of Wen. The motivation for doing so would have been to increase color purity and color brightness as perceived by human eyes, as taught by Kimura ([0008]).
Regarding claim 2, Wen in view of Niikura and in further view of Kimura discloses the display device according to claim 1, wherein the liquid crystal element (134) overlaps with the first light-emitting element (113, as 134 controls 132 over area 113). 
Regarding claim 3, Wen in view of Niikura and in further view of Kimura discloses the display device according to claim 1, wherein the liquid crystal element (113) is a reflective liquid crystal element, and wherein the first light-emitting element comprises an EL layer (108) between a reflective electrode (128) and a semi-transmissive and semi-reflective electrode (134). 
Regarding claim 4, Wen in view of Niikura and in further view of Kimura discloses the display device according to claim 1, further comprising, a second light-emitting element (108), wherein light emitted by the second light-emitting element has CIE 1931 chromaticity coordinates (x2, y2), wherein x2 is more than 0.680 and less than or equal to 0.720, and wherein y2 is more than or equal to 0.260 and less than or equal to 0.320 ([0007], Kimura). 

Regarding claim 6, Wen in view of Niikura and in further view of Kimura discloses the display device according to claim 1, further comprising a third light-emitting element (108in adjacent pixel), wherein light emitted by the third light-emitting element has CIE 1931 chromaticity coordinates (x3, y3), wherein x3 is more than or equal to 0.120 and less than or equal to 0.170, and wherein y3 is more than or equal to 0.020 and less than 0.060 (see Kimura [0007]). 
Regarding claim 7, Wen in view of Niikura and in further view of Kimura discloses the display device according to claim 6, wherein the liquid crystal element (134) overlaps the third light-emitting element (108 in adjacent pixel). 
Regarding claim 8, Wen in view of Niikura and in further view of Kimura discloses the display device according to claim 1, wherein x1 is more than or equal to 0.130 and less than or equal to 0.250 (Kimura [0007]). 
Regarding claim 10, Wen in view of Niikura and in further view of Kimura discloses the display device according to claim 9, wherein a driving mode for the liquid crystal element (134) is an electrically controlled birefringence mode. 
Regarding claim 11, Wen in view of Niikura and in further view of Kimura discloses the display device according to claim 9, wherein the liquid crystal layer (132) is positioned between the first light-emitting layer and the color filter (134). 

Regarding claim 13, Wen discloses a display device (see figures 1 and 3, for instance) comprising: a transistor (142), a liquid crystal element (134) electrically connected to the transistor (142); and a first light-emitting element (113) electrically connected to the transistor (142), the light-emitting element (113) comprising, a second light-emitting element (302); and a third light-emitting element (304), wherein light emitted by the first light-emitting element has CIE 1931 chromaticity coordinates (x1, y1), wherein light emitted by the first light-emitting element has CIE 1931 chromaticity coordinates (x2, y2), wherein light emitted by the first light-emitting element has CIE 1931 chromaticity coordinates (x3, y3). However, Wen does not expressly disclose wherein light obtained from the display device is configured to meet an NTSC standard, wherein light obtained from the liquid crystal element has an NTSC coverage of more than or equal to 20% and less than or equal to 60%, wherein y1 is more than 0.710 and less than or equal to 0.810, wherein x2 is more than 0.680 and less than or equal to 0.720, and wherein y3 is more than or equal to 0.020 and less than 0.060. 
Niikura discloses a display device (see figures 21 and 41, for instance), wherein light obtained from the display device is configured to meet an NTSC standard (see figure 41 and [0614], wherein the color gamut is within the NTSC coordinates), and wherein light obtained from the liquid crystal element has an NTSC coverage of more than or equal to 20% and less than or equal to 60% ([0614]).

Ito discloses a transflective display device (see figures 1 and 4, for instance), wherein the liquid crystal element (13) has a reflectance of more than or equal to 15% (at least 70% - 90%, see figure 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the reflectance characteristics of Ito in the device of Wen. The motivation for doing so would have been to reduce the difference in white balance between the transmissive display and the reflective display, as taught by Ito ([0011]).
Kimura discloses a display device, wherein light emitted by the first light-emitting element (“green”) has CIE 1931 chromaticity coordinates (x1, y1), and wherein y1 is more than 0.710 and less than or equal to 0.810 ([0007]), wherein x2 (of “red”) is more than 0.680 and less than or equal to 0.720 ([0007]), and wherein y3 (of “blue”) is more than or equal to 0.020 and less than 0.060.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the light emission CIE chromaticity according to a hi-vision standard coordinates as Kimura in the device of Wen. The motivation for doing so would have been to increase color purity and color brightness as perceived by human eyes, as taught by Kimura ([0008]).

Regarding claim 15, Wen in view of Niikura and in further view of Kimura discloses the display device according to claim 13, wherein the liquid crystal element (134) comprises a reflective electrode (128), a liquid crystal layer (132) and a color filter (134), wherein the first light-emitting element (108) comprises a pair of electrodes and a first light-emitting layer between the pair of electrodes, and the color filter, wherein the liquid crystal element is configured to reflect outside light through the color filter, wherein the first light-emitting element is configured to make light emitted from the first light-emitting layer pass through the color filter. 
Regarding claim 17, Wen in view of Niikura and in further view of Kimura discloses the display device according to claim 15, wherein a driving mode for the liquid crystal element (132) is an electrically controlled birefringence mode. 
Regarding claim 18, Wen in view of Niikura and in further view of Kimura discloses the display device according to claim 15, wherein the liquid crystal layer (132) is positioned between the color filter (134) and the light-emitting layer of the first light-emitting element (113). 
Regarding claim 19, Wen in view of Niikura and in further view of Kimura discloses the display device according to claim 13, further comprising a fourth light-emitting element (fig. 3, see [0016]), wherein lights emitted from the first light-emitting 
Regarding claim 20, Wen in view of Niikura and in further view of Kimura discloses the display device according to claim 19, wherein the fourth light-emitting element is configured to emit white light ([0016]). 
Regarding claim 21, Wen in view of Niikura and in further view of Kimura discloses the display device according to claim 13, wherein each of the first light-emitting element, the second light-emitting element and the third light-emitting element comprises the same light-emitting layer (since they comprise the same structure 108).
Allowable Subject Matter
Claims 9 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL R BRIGGS whose telephone number is (571)272-8992. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571)-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/NATHANAEL R BRIGGS/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        10/20/2021